NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT

                         __________

                        No. 13-3534
                        ___________

                   JOHN R. DALEY, JR.,
                a/k/a John Pickering-George,
                                      Appellant

                              v.

      CATHERINE DOWDYE, a/k/a Catherine M. Daley;
             IMMIGRATION LITIGATION;
        ATTORNEY GENERAL VIRGIN ISLANDS;
        VITAL STATISTICE OF VIRGIN ISLANDS;
      VIRGIN ISLANDS DEPARTMENT OF HEALTH;
               DEPOSITORY LIBRARIES
                   _____________

          APPEAL FROM THE DISTRICT COURT
                 OF THE VIRGIN ISLANDS
            (D.C. Civ. Action No. 3-10-cv-00079)
          District Judge: Honorable Curtis V. Gomez
                       ______________

          Submitted Under Third Circuit LAR 34.1(a)
                       May 15, 2014
                      ______________

Before: RENDELL, FUENTES, GREENAWAY, JR., Circuit Judges.

                     (Filed: July 1, 2014)

                      ______________

                         OPINION
                      ______________
GREENAWAY, JR., Circuit Judge.

       John Pickering-George (“Pickering-George”) initiated this action appearing to

seek a certificate of adoption from the Virgin Islands Office of Vital Statistics (“Office of

Vital Statistics”). The District Court dismissed the case for want of jurisdiction. For the

foregoing reasons, we shall affirm the District Court’s orders.



I. FACTUAL BACKGROUND

       Because we write primarily for the parties who are familiar with the facts and

procedural history, we recount only the essential facts.

       On July 16, 2010, Pickering-George initiated an action appearing to seek a

certificate of adoption from the Office of Vital Statistics. Pickering-George named as

defendants Catherine M. Dowdye, also known as Catherine M. Daley (“Daley”);

“Immigration Litigation, Attorney General, Deputy Asst. [sic]” (the “Attorney General”);

“Depository Libraries, National Archives and Record Administration, Federal Adoption,

Territorial [sic]” (“NARA”); and the “Vital Statistics of U.S. Virgin Islands, Department

of Health [sic]”. The District Court dismissed all of Pickering-George’s claims against

Daley, the Attorney General, and NARA for failure to effect timely service of process.

The Court also dismissed Pickering-George’s claims against the Office of Vital Statistics

on grounds that he could not establish subject matter jurisdiction. This timely appeal

followed.


                                              2
II. JURISDICTION

         This Court has jurisdiction pursuant to 28 U.S.C. § 1291. Proper appellate

jurisdiction does not, however, relieve us from inquiring into the propriety of the district

court’s exercise of jurisdiction in this case. Employers Ins. of Wausau v. Crown Cork &

Seal Co., 905 F.2d 42, 45 (3d Cir. 1990) (citing Bender v. Williamsport Area Sch. Dist.,

475 U.S. 534, 541 (1986)). “We exercise plenary review in determining whether the

district court was vested with subject matter jurisdiction.” Brown v. Francis, 75 F.3d
860, 864 (3d Cir. 1996).1

         Diversity of citizenship subject matter jurisdiction falls within the original

jurisdiction of the district court. Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 29

(3d Cir. 1985). The District Court ruled that the Office of Vital Statistics could not be

considered a citizen for purposes of establishing diversity of citizenship jurisdiction. We

agree.

         More than one hundred years ago, the Supreme Court of the United States ruled

that a state cannot be considered a citizen for purposes of establishing diversity of

citizenship jurisdiction in federal court. Postal Telegraph Cable Co. v. State of Alabama,

155 U.S. 482, 487 (1894). This Court, in a well-reasoned opinion, held that “a Territory

of the United States, which is considered a state pursuant to § 1332(d), also cannot be




         1
        The District Court’s initial resolution of the personal jurisdiction question
rendered any discussion of timeliness moot.
                                                3
considered a citizen for purposes of establishing diversity of citizenship jurisdiction.”

Brown v. Francis, 75 F.3d at 865. The same principle still stands.

       For that reason, Pickering-George also cannot establish subject matter jurisdiction

over other defendants. It is immaterial whether the state engages in activities in its own

name or through an “arm” or “alter ego.” For the purpose of diversity jurisdiction, the

determinative factor is whether the state is the real party in interest. See State Highway

Commission of Wyoming v. Utah Construction Co., 278 U.S. 194, 199-200 (1929).

       Therefore, the District Court properly dismissed the case for lack of subject matter

jurisdiction.



III. CONCLUSION

       For the foregoing reasons, we affirm the orders of the District Court.




                                              4